Citation Nr: 0947251	
Decision Date: 12/14/09    Archive Date: 12/24/09

DOCKET NO.  07-04 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to an initial compensable evaluation for 
hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel




INTRODUCTION

The Veteran served on active duty from June 1986 to May 2006.

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, 
Utah.  Jurisdiction of the Veteran's claims file was later 
transferred to the Wichita, Kansas RO.


FINDINGS OF FACT

The Veteran's hypertension is shown to be manifested by a 
disability picture that more closely approximates that of a 
history of diastolic pressure predominantly 100 or more 
requiring continuous medication for control; however, it is 
not shown to have been manifested by systolic pressure 
approximating 200 or diastolic pressure approximating 110. 


CONCLUSION OF LAW

The criteria for a 10 percent, but no greater, evaluation for 
hypertension have been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107; 38 C.F.R. §§ 3.159, 3.321(b), 4.1, 4.3, 4.7, 
4.119, Diagnostic Code 7101 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In a case such as this, where service connection has been 
granted and an initial disability rating and effective date 
have been assigned, the typical service connection claim has 
been more than substantiated, it has been proven, thereby 
rendering 38 U.S.C.A. § 5103(a) notice no longer required 
because the purpose that the notice is intended to serve has 
been fulfilled.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The 
appellant bears the burden of demonstrating any prejudice 
from defective notice with respect to the downstream 
elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  The 
Veteran has not alleged any prejudice; thus that burden has 
not been met in this case.

Nevertheless, the Board notes that VA has fully complied with 
the notice provisions of 38 U.S.C.A. § 5103(a).  In February 
2006, the Veteran acknowledged having been advised how to 
substantiate his claim for service connection, as well as his 
and VA's duties in developing the claim.  In March 2006, he 
was also provided notice as to the disability rating and 
effective date elements of his claim.

The record also shows tha VA has obtained the Veteran's 
service treatment records and VA records, as well as obtained 
a medical examination as to the severity of his hypertension.  
He has provided VA with some private evidence to substantiate 
his claim.  All known and available records relevant to the 
issue on appeal have been obtained and associated with the 
Veteran's claims file; and the Veteran has not contended 
otherwise.

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claims at this time.

Laws and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
Part 4 (2009).  Separate rating codes identify the various 
disabilities. See 38 C.F.R. Part 4.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.  Any reasonable doubt regarding the degree of 
disability is resolved in favor of the veteran.  38 C.F.R. § 
4.3.

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14.  Notwithstanding the 
above, VA is required to provide separate evaluations for 
separate manifestations of the same disability which are not 
duplicative or overlapping.  See Esteban v. Brown, 6 Vet. 
App. 259, 261 (1994).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, an appeal from the initial assignment of a 
disability rating, as in this case, requires consideration of 
the entire time period involved, and contemplates "staged 
ratings" where warranted.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).

A 10 percent evaluation for hypertension requires diastolic 
pressure predominantly 100 or more, systolic pressure 
predominantly 160 or more or a minimum evaluation for an 
individual with a history of diastolic pressure predominantly 
100 or more who requires continuous medication for control.  
A 20 percent evaluation requires diastolic pressure of 
predominantly 110 or more or systolic pressure predominantly 
200 or more.  A 40 percent evaluation requires diastolic 
pressure predominantly 120 or more.  A 60 percent evaluation 
requires diastolic pressure predominantly 130 or more.  
Hypertension or isolated systolic hypertension must be 
confirmed by readings taken 2 or more times on at least 3 
different days.  For purposes of this section, the term 
hypertension means that the diastolic blood pressure is 
predominantly 90 mm. or greater, and isolated systolic 
hypertension means that the systolic blood pressure is 
predominantly 160 mm. or greater with a diastolic blood 
pressure of less than 90 mm.  38 C.F.R. § 4.104, Code 7101 
(2009).

Factual Background and Analysis

A DeKalb Clinic treatment note dated in December 1996 
discloses that the Veteran was first diagnosed as having 
hypertension in approximately October 1996.  This treatment 
note documents blood pressure readings of 130/98 and 130/102 
in October and November 1996, respectively.  This treatment 
note also shows a blood pressure reading of 148/98 in 
December 1996.  At this time the Veteran was prescribed 
medication to control his diabetes.  A March 1997 treatment 
note from this provider documents an impression of 
hypertension, uncontrolled, due to non-compliance with 
prescribed medication.  The Veteran's blood pressure was 
148/100 at this time.  An August 1997 treatment note from 
this provider documents a reported history of a blood 
pressure reading of 152/102, although the Veteran's blood 
pressure was 138/90 at this time.  A November 1997 treatment 
record documents a blood pressure reading of 120/74 and an 
assessment of well-controlled hypertension.

The Veteran's service treatment records contain numerous 
blood pressure readings.  Besides the reported reading of 
152/102, the highest reading reflected in these records is 
157/104 which was taken in June 2004.

In March 2006 the Veteran was provided a pre-discharge VA 
examination in furtherance of substantiating his claim.  The 
report associated with this examination notes that the 
Veteran had been diagnosed as having hypertension in 
1996/1997 and that he was taking Lisonopril, HCTZ and ASA for 
control thereof.  Blood pressure readings of 136/79, 142/77 
and 132/88 were obtained at this time.  

Of record is an April 2007 statement from the Veteran.  In 
this statement he relates that his hypertension is controlled 
by medication and that if he quits taking his medication, his 
diastolic blood pressure will not be maintained below 100.  
He contends in this statement that this should substantiate a 
10 percent evaluation.  

Resolving all doubt in the Veteran's favor, the Board finds 
that his hypertension more closely approximates the criteria 
for a 10 percent, but no greater, evaluation.  See 38 C.F.R. 
§ 4.7.  At the time the Veteran was diagnosed as having 
hypertension, several diastolic readings of 100 or greater 
were taken and others were very close to that figure.  The 
evidence also shows that the Veteran has since required 
continuous medication for control of his hypertension.  
Therefore, the Board will resolve doubt in favor of the 
Veteran and grant a 10 percent evaluation.  

A higher evaluation, however, is not warranted as his 
hypertension is well-managed with medication, and there are 
no systolic readings approximating 200 or any diastolic 
readings approximating 110 or more of record.  This is true 
throughout the applicable period.  See Fenderson, supra.  
Accordingly, a 10 percent, but no greater evaluation, is 
granted for hypertension.  

The Board has also considered whether the Veteran's 
disability presents an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards such that referral to the 
appropriate officials for consideration of an extra-schedular 
rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2009); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The 
threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 
(1993) ("[R]ating schedule will apply unless there are 
'exceptional or unusual' factors which render application of 
the schedule impractical.").  Here, the rating criteria 
reasonably describe the Veteran's disability level and 
symptomatology; thus, his disability picture is contemplated 
by the rating schedule, and the assigned schedular evaluation 
is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 
111, 115 (2008).  Consequently, referral for extraschedular 
consideration is not warranted.


ORDER

Entitlement to a 10 percent, but no greater, evaluation is 
granted for hypertension, subject to the laws and regulations 
governing the award of monetary benefits.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


